Citation Nr: 0818346	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-01 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether the veteran timely appealed a January 1967 
decision denying entitlement to service connection for a 
right knee disability.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 14, 1961 to 
August 25, 1961, from November 1963 to March 1964, from May 
25, 1966 to May 31, 1966, and from June 1966 to October 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision and a June 
2005 determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.

In February 2008, the veteran testified at a central office 
board hearing in Washington, DC, before the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with his claims folders.

In January 2008, the veteran's representative submitted 
additional evidence and a waiver of initial RO review of the 
evidence.  This evidence will be considered by the Board in 
adjudicating this appeal.  See 38 C.F.R. § 20.1304 (2007).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The RO denied service connection for a right knee 
disability in a January 1967 rating decision.  The veteran 
was notified of that decision by a properly addressed letter 
dated January 25, 1967.

3.  There is no evidence that the January 25, 1967, 
notification letter was returned as undeliverable; and the 
veteran's non-receipt of the notification letter does not 
rebut the presumption administrative regularity as to the 
mailing of the notification letter.

4.  No notice of disagreement was received by the RO within 
one year of the January 25, 1967, notification.

5.  The January 1967 rating decision denied service 
connection for a right knee disability on the basis that the 
disability pre-existed service and was not aggravated by the 
veteran's active duty service.  The veteran did not initiate 
an appeal of the adverse determination.

6.  The evidence received since the January 1967 rating 
decision is new and relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial, and raises a reasonable possibility 
of substantiating the claim.

7.  Resolving all benefit of the doubt in the veteran's 
favor, his preexisting right knee disability is presumed to 
have been aggravated during his active service.


CONCLUSIONS OF LAW

1.  A timely notice of disagreement was not received within 
one year of the January 25, 1967, notification.  38 U.S.C.A. 
§ 7105(a), (b), (c) (West 2002); 38 C.F.R. §§ 19.34, 
20.101(c), 20.201, 20.300, 20.302(a), 20.305 (2007).

2.  The January 1967 rating decision, which denied 
entitlement to service connection for a right knee 
disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2007).

3.  The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for a right knee disability.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

4.  A right knee disability was aggravated during service.  
38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(b), 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  Concerning applications to reopen claims that have 
been the subject of a prior final denial by VA, nothing 
pertaining to the duty to assist claimants shall be construed 
to require VA to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured.  38 U.S.C.A. § 5103A (f).  To provide adequate 
notice with regard to a claim to reopen, VA must look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

With regard to the issue of whether the veteran timely 
appealed the January 1967 rating decision, the Board finds 
that no further action is necessary to comply with VA's 
duties to notify and assist the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159.  The Court has held 
that the VCAA is not applicable to matters in which the law, 
and not the underlying facts or development of the facts, is 
dispositive in the matter.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  As set forth in more detail below, the essential 
relevant facts in this case are not in dispute, as the Board 
assumes that the statements of the veteran that he did not 
receive the January 25, 1967, letter notifying him of the 
January 1967 rating decision's denial of his claim for 
service connection for a right knee disability are credible.  
Thus, the veteran's appeal must be denied as a matter of law.  
Therefore, the Board finds that any deficiency in VA's VCAA 
notice or development action with regard to this issue is 
harmless error.  Neither the veteran nor his representative 
has argued otherwise.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 44 F.3d 1328 (Fed. 
Cir. 2006).

With regard to the veteran's claim to reopen a previously 
denied claim for service connection for a right knee 
disability, the Board finds that any defect with respect to 
content or the timing of the receipt of the notice 
requirements is harmless error in the case.  38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Moreover, given the favorable 
outcome noted below, no conceivable prejudice to the veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue, which would result from a remand 
solely to allow the RO to apply the applicable notification 
and assistance duties, would not be justified with regard to 
this claim.

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service medical 
records, VA medical examination reports and treatment records 
are of record, as well as private treatment records and 
evaluations and documentation regarding the veteran's address 
in 1966 and 1967.  This evidence was reviewed by both the RO 
and the Board in connection with the veteran's claims.  The 
veteran was afforded a personal hearing at the Board in 
February 2008 and a transcript of his testimony at that 
hearing is of record.  There remains no issue as to the 
substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  



Analysis

Timeliness of a Notice of Disagreement

A notice of disagreement (NOD) must express disagreement with 
a determination of the agency of original jurisdiction and 
express a desire to contest the result and must be filed in 
writing by the claimant with the RO within one year after the 
date of mailing of notice of the RO decision.  See 38 C.F.R. 
§§ 20.201, 20.302; Gallegos v. Principi, 283 F. 3d 1309 (Fed. 
Cir. 2002) (the language of 38 C.F.R. § 20.201 properly 
implemented 38 U.S.C. § 7105, and assuming that the 
[claimant] desired appellate review, meeting the requirement 
of § 20.201 was not an onerous task); Gallegos v. Principi, 
16 Vet. App. 551 (2003) (per curiam).  A notice of 
disagreement may be filed by the claimant or his authorized 
representative.

The facts which control this case are a matter of record and 
are not in dispute.  In a January 19, 1967, rating decision, 
the RO denied service connection for a right knee disability.  
The RO issued a letter January 25, 1967, to the veteran's 
address of record, notifying him of its determination and 
also advised him that he could initiate an appeal by filing a 
NOD within one year from the date of the letter.  The letter 
further advised that, in the absence of a timely appeal, the 
decision would become final.  The claims files do not reflect 
that the January 25, 1967, notification letter was returned 
as undeliverable.  

In June 2005, the veteran's then representative filed a NOD 
with the January 1967 rating decision, which the veteran and 
his representatives contend should be accepted as timely 
because the veteran had not received any notification of the 
January 1967 rating decision's denial of his claim for 
service connection for a right knee disability.  The 
governing law requires VA to issue notice to the veteran of 
any decision made by VA affecting the payment of benefits or 
the granting of relief, which includes the necessary 
procedures and time limits to initiate an appeal of the 
decision.  38 C.F.R. § 3.103(b).  VA regulations provide that 
"notice" means written notice sent to a claimant or payee at 
his or her latest address of record.  38 C.F.R. § 3.1(q).  
The time period allowed for timely appeal begins to run on 
the date the record reflects that the notification was 
issued.

There is a "presumption of regularity" under which it is 
presumed that government officials have properly discharged 
their official duties, unless there is clear evidence to the 
contrary.  In order for the presumption of regularity to 
attach, VA must have correctly mailed notice to the latest 
address of record.  Mindenhall v. Brown, 7 Vet. App. 271 
(1994).

As noted, both the veteran and his representatives have 
stated that he did not receive the January 1967 notification 
letter.  The veteran and his representative state that he 
moved from his parents' home in late 1966, after he filed his 
compensation claim and prior to the January 1967 RO 
adjudication, and has provided evidence that the property at 
the address the January 1967 notification letter was sent to 
was listed for sale in November 1966.  He also submitted a 
written statement from his ex-wife in which she indicates 
that she and the veteran moved to an apartment in late 1966 
at an address other than that listed in the January 1967 
notification letter.  Moreover, the veteran testified at his 
February 2008 hearing before the undersigned, that the Army 
had his correct address at the time of the 1967 rating 
decision and he assumed that the Army and VA shared such 
information.  Thus, the Board finds that the veteran has 
provided explanations for his non-receipt of the January 25, 
1967 notification letter other than the RO's failure to mail 
the letter.  The Court has held that non-receipt of notice 
does not rebut the presumption that a notice was sent if the 
notice was issued to the veteran's address of record.  Mason 
v. Brown, 8 Vet. App. 44, 55 (1995) ("appellant's statement 
of non-receipt, standing alone, is not the type of 'clear 
evidence to the contrary' which is sufficient to rebut the 
presumption of regularity); see also Mindenhall, supra. 
(expressly holding that the presumption of regularity applies 
to procedures at an RO).  In this case, no clear evidence to 
the contrary has been presented to rebut the presumption of 
regularity.  For example, the claims file does not reflect 
that the United States Postal Service returned the January 
25, 1967 notification letter as undeliverable.  Moreover, all 
the evidence of record at the time of the January 1967 rating 
decision indicates that the veteran's address of record at 
the time was the same as that indicated in the notification 
letter.  There is no indication, nor does the veteran allege 
that he submitted an updated address of record prior to 
January 1967.

The Court has held that use of an incorrect address for a 
claimant will constitute the clear evidence required to rebut 
the presumption of regularity.  Crain v. Principi, 17 Vet. 
App. 182, 190 (2003).  The veteran testified to his belief 
that the RO should have mailed the notification letter to a 
different address than the address of record, because he 
provided his current address to the Army at that same time 
and VA could have gotten his address from the Army.  The 
Board accepts this testimony as credible.  He testified to 
his belief that advising the Army of his current address 
would suffice to advise the RO of a new address of record.  
However, the veteran did not testify that he advised the RO 
of his updated address prior to the January 1967 rating 
decision.  The burden is on the claimant to keep VA apprised 
of his or her whereabouts.  See Hyson v. Brown, 5 Vet. App. 
262 (1993).  The fact that the Army may have had the 
veteran's correct address in late 1966 is not evidence that 
VA should also have known the veteran's correct address.  The 
veteran was responsible to provide the RO with his address.  
The Board finds, as a matter of fact, that that the record 
establishes that the January 25, 1967 notification letter was 
mailed to the veteran's address of record.  The statements by 
the veteran and his ex-wife, the evidence submitted in 
support of such statements, regarding non-receipt of the 
January 25, 1967 notification letter, and the veteran's 
contention that he provided updated addresses to the Army 
that should have been accessed by VA do not rebut the 
presumption of regularity.

Therefore, the presumption of regularity applies to require a 
finding that the RO properly issued the January 25, 1967 
notification letter to the veteran.  Once that notification 
letter was issued, the veteran had one year to file a timely 
NOD.  The period allowed for timely appeal expired on January 
26, 1968, and no NOD submitted after that date was timely to 
initiate an appeal of the January 1967 rating action's denial 
of service connection for a right knee disability and the 
Board is without jurisdiction to adjudicate the claim.  
However, as shown below, the veteran has refiled this claim 
in an attempt to reopen it based on the submission of new and 
material evidence.



New and Material Evidence to Reopen a Claim

The veteran is seeking to reopen his claim of entitlement to 
service connection for a right knee disability.  The claim 
for a right knee disability was originally denied in a 
January 1967 rating decision, on the basis that the veteran's 
right knee disability pre-existed service and was not 
aggravated by any of the veteran's short periods of service.  
As outlined above, the veteran did not timely appeal the 
January 1967 rating decision.  Further, he has not claimed 
that CUE exists in the January 1967 rating decision.  
Therefore, that decision is final and binding on him based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1100, 20.1103 
(2007). 

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

As noted above, the veteran's claim for service connection 
for a right knee disability was initially denied on the basis 
that it pre-existed service and was not aggravated by his 
service.  

The Board finds that a submitted October 2007 private 
physician's letter with an opinion regarding the etiology of 
the veteran's current right knee disability represents 
evidence that is new, not cumulative or redundant.  This 
newly submitted evidence is also material because it tends to 
show that the veteran's pre-existing right knee disability 
was aggravated by his periods of active service.  In this 
context, this medical evidence is new and is not cumulative 
or redundant.  Moreover, as the RO originally denied the 
veteran's claim on the basis that he had a pre-existing right 
knee disability that was not aggravated by his active duty 
service, the Board now determines that new and material 
evidence sufficient to reopen the veteran's claim for 
entitlement to service connection for a right knee disability 
has been presented.  This evidence must be considered in 
light of all of the evidence both old and new, in order to 
fairly decide the merits of the veteran's current claim.  

For these reasons, the Board determines the medical evidence 
submitted subsequent to the January 1967 rating decision is 
"new and material" as contemplated by 38 C.F.R. § 3.156(a), 
and provides a basis to reopen the claim of entitlement to 
service connection for a low back disability.  38 U.S.C.A. 
§ 5108.

Having determined that there is new and material evidence to 
reopen the claim, the Board must proceed to evaluate the 
merits of the claim.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. 
§ 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, a preexisting injury or disease will be 
considered to have been aggravated during service where there 
is an increase in disability during such service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 
U.S.C.A§ 1153; 38 C.F.R. § 3.306(a).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service. 38 C.F.R. 
§ 3.306(b).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition as contrasted to symptoms, is worsened.  Id.; see 
also Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The veteran essentially contends that his preexisting right 
knee disability was aggravated beyond the natural progression 
of the disease during his 4 brief periods of service.

As an initial matter, the Board notes that the presumption of 
sound condition at service entrance does not attach in this 
case.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 
C.F.R. § 3.304 (2007).  Although the veteran's preexisting 
right knee disability was not noted at the time of his July 
1961 enlistment medical evaluation, within days of his actual 
entry, the veteran was evaluated for right knee pain and gave 
a 2 to 3-year history of right knee symptoms.  His right knee 
disability was also noted at the time of his March 1966 pre-
induction examination.  The veteran does not argue otherwise.  
Because the veteran was shown to have a right knee disability 
prior to service, the next question for consideration is 
whether the pre-existing condition was aggravated in service.

As noted, a preexisting injury or disease will be considered 
to have been aggravated during service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).

In this case, the evidence of record shows that the veteran's 
right knee disability worsened during at least his later 
periods of active service.  Within days of his initial entry, 
the veteran was medically released for diagnosed right 
patella chondromalacia.  Service medical records indicate 
that the veteran was medically accepted in November 1963, but 
began to have right knee problems shortly after his 
acceptance.  A March 1964 medical board proceeding report 
found the veteran medically unfit for further military 
service due to patella femoral arthritis and he was again 
discharged.  Despite his history, a March 1966 orthopedic 
consultation report noted that the veteran had made excellent 
recovery after a 1963 right knee surgery, with full range of 
motion and no crepitation, and found that the veteran met the 
standards for induction or enlistment.  However, the evidence 
shows that the veteran began having problems with his right 
knee giving way shorting after his re-induction in May 1966.  
A medical board proceedings found the veteran medically unfit 
for further military service due to diagnosed internal 
derangement of the right knee.  It further indicated that the 
condition existed prior to active duty and had not been 
aggravated by that duty.  However, although the pre-existing 
right knee condition was noted just prior to the veteran's 
entrance in March 1966, the orthopedic examiner specifically 
found no limitations that disqualified the veteran for 
service, and he was accepted for active duty.  At the time of 
his September 1966 medical board proceedings, the reports 
show the veteran reported he experienced considerable pain in 
his right knee and the reports indicate a loose body and 
laxity of the medial collateral ligament in the joint.  
Subsequent treatment records note the veteran's ongoing 
complaints of severe hip pain.

In light of this evidence that the veteran's disability 
increased during service, the Board finds that a presumption 
of aggravation attaches with respect to the veteran's right 
knee disability.  38 C.F.R. § 3.306(b).  In order to rebut 
the presumption, VA must show by clear and unmistakable 
evidence that the veteran's right knee disability was not 
aggravated during service beyond the normal progression of 
the disease.

After considering all of the evidence of record, the Board 
finds that the presumption of aggravation has not been 
rebutted.  In this respect, the Board acknowledges the August 
1961 separation examination and the March 1964 and September 
1966 medical board proceedings findings that the condition 
was not aggravated by active duty.  However, the report of 
the proceedings does not provide any rationale or explanation 
for this conclusion.  Indeed, "a bare conclusion, even one 
written by a medical professional, without a factual 
predicate in the record does not constitute clear and 
unmistakable evidence sufficient to rebut the statutory 
presumption."  Miller v. West, 11 Vet. App. 345, 348 (1998); 
see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Under these circumstances, the Board is obviously unable to 
conclude that the no-aggravation result is "undebatable."  
Cotant, supra.  The finding of the military examiners, 
standing alone without any supporting rationale, does not 
rise to the level needed to meet the standards of clear and 
unmistakable evidence that the preexisting right hip 
disability was not aggravated during service beyond the 
natural progression of the disease.  Thus, the Board cannot 
conclude that the record contains evidence meeting the 
"onerous" evidentiary standards of clear and unmistakable 
evidence.  Moreover, the October 2007 private physician's 
opinion that the veteran's right knee disability was 
aggravated by his service supports these findings and notes a 
history consistent with the objective service medical records 
of record.  In light of this conclusion, service connection 
for a right knee disability based on aggravation is 
warranted.  38 U.S.C.A. § 1110, 1111; 38 C.F.R. § 3.304(b).


ORDER

As a timely notice of disagreement with the January 1967 
rating decision that denied service connection for a right 
knee disability was not received, the appeal with regard to 
this issue is dismissed.

Service connection for a right knee disability is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


